 

 

 

Case 1:19-mj-01310 Document 1: Filed on 12/20/19 in TXSD Page 1 of 1

oa United Sizi istrict Court
cL lass A Southern Distict of Texas
AO9I (Rev. 12/03) Criminal Complaint Mus vt mean or AUSA FILED

 

UNITED STATES DISTRICT COURT DEC 2 9 2019

 

Southern District Of Texas Brownsville Division David J. Bradley » Clerk of Court
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
VS.

. Case Number: B-19- IMJ 31D
Minerva AMADOR

A215 949 265 Honduras

I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about |December 18, 2019 in Cameron County, in

the Southern District Of Texas defendant(s)

did willfully, knowingly and in violation of law did not enter the United States at a border designated crossing point,
immediately report her arrival, and present herself and all articles accompanying her for inspection to a Customs and Border
Protection Officer at a Customs and Border Protection facility designated for that crossing point.

 

in violation of Title 19 United States Code, Section(s) 1459(a)
I further state that I am a(n) Border Patrol Agent ~~ and that this complaint is based on the

following facts:

The defendant was apprehended in Brownsville, Texas on December 18, 2019. The defendant is a citizen of the United States
who entered the. United States illegally by swimming across the Rio Grande River near Brownsville, Texas on December 18,
2019 thus avoiding immigration inspection by Customs and Border Protection Officials.

The defendant had $40 Mexican pesos in her possession at the time of her arrest.

 

 

 

 

Continued on the attached sheet and made a part of this complaint: [_] Yes [x] No
Signatufe a
Petersbri, Clayton E. Border Patrol Agent
Sworn to before me and signed in my presence, Printed Name of Complainant
December 20, 2019 at Brownsville, Texas ~
Date

City/State
Ronald G. Morgan U.S. Magistrate Judge Ladd Yosser —

Name of Judge Title of Judge a Signature « of J Judge 7
